Citation Nr: 1640196	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-20 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to a rating higher than 50 percent for PTSD prior to September 4, 2012.

2. Entitlement to a rating higher than 70 percent for PTSD as of September 4, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a November 2012 rating decision granted an increased rating of 70 percent, effective from September 4, 2012.  As that rating is not the maximum allowable this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran filed two Form 9 Substantive Appeals in August 2012.  The first, date stamped August 13, 2012, indicates the Veteran requested a Board hearing.  The second, date stamped August 28, 2012, indicates the Veteran did not want a Board hearing.  In addition, on the November 2012 Form 8-Certification of Appeal, the Veteran stated he had not requested a hearing.  There has been no further communication from the Veteran or his representative regarding a Board hearing.  Accordingly, the Board assumes the Veteran has not requested a hearing and is proceeding under that assumption. 


FINDINGS OF FACT

1. Prior to September 4, 2012, the medical evidence of record, including a January 2011 VA examination, establishes the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2. As of September 4, 2012, the medical evidence of record establishes the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as an inability to establish and maintain effective relationships and being unreliable and unmotivated in worklike settings.

3. The Veteran's PTSD has not been manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to hurting himself or others, intermittent inability to perform activities of daily living,  or spatial disorientation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD prior to September 4, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2015).

2. The criteria for a rating in excess of 70 percent for PTSD as of September 4, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received a 38 U.S.C.A. § 5103(a)-compliant notice for his increased rating claim in August 2012.  The Veteran has received other 38 U.S.C.A. § 5103(a)-compliant notices related to his PTSD that occurred in March 2008, April 2008, December 2009, December 2010 and August 2012.  As appeals of ratings are downstream issues, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the last readjudication in the November 2012 supplemental statement of the case. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA afforded the Veteran VA examinations that occurred in January 2011 and September 2012, which included the appropriate findings to allow for a fair adjudication of the appeal, and thus those examinations are adequate.  Consequently, the Board finds that VA has satisfied the duty to assist provisions of law with regard to the claims for increased ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Veteran's PTSD is rated 50 percent disabling prior to September 4, 2012, and 70 percent disabling thereafter, under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.127 (2015).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.  

Pursuant to the General Rating Formula for Mental Disorders, a 0 percent rating for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 indicates there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A score of 61 to 70 indicates mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  38 C.F.R. § 4.125(a) (2015); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Veteran contends that, based on the medical evidence and reports of irritability and angry outbursts, he is entitled to a rating of 70 percent prior to September 4, 2012.   The Veteran further contends that he is entitled to a rating higher than 70 percent as of September 4, 2012.  The Board will first address the period on appeal prior to September 4, 2012.

April and May 2010 VA psychology group counseling notes show the Veteran was oriented in all spheres.  No abnormalities were noted in his speech, behavior or thought processes.  During a December 2010 VA psychology assessment, the Veteran reported that his PTSD had not improved since his 30 percent rating evaluation.  He reported being hypervigilant, looking for exits as soon as he entered a room and drinking alcohol to help him sleep.  He also endorsed having intrusive thoughts and nightmares about his combat experiences.  He further reported coping with his PTSD by staying busy, avoidance and self-medication.  He denied any suicidal or homicidal ideation.  

During a January 2011 VA examination, the Veteran reported being uncomfortable, feeling boxed in and wary of people.  Symptoms related to the Veteran's PTSD included the following: sleep disturbance; monthly nightmares; intrusive thoughts; avoidance of stressor event stimuli; avoidance of social situations; exaggerated startled effect; hypervigilance; irritability and angry outbursts.  The examiner noted the Veteran has not been violent.  The Veteran was married with two grown children.  The Veteran denied suicidal or homicidal ideations or obsessive or compulsive rituals.  The examiner found the Veteran able to maintain eye contact, speech and thought processes goal directed, and behavior normal.  No psychomotor abnormalities were found.  The Veteran was oriented to time, place and person.  Memory was found to be good as well as fund of knowledge.  The Veteran's affect was noted as sad and anxious.  In addition, the Veteran's abstract thinking, insight and judgement were found to be good.  The examiner found the Veteran had difficulty establishing and maintaining personal relationships.  The Veteran was further found able to perform all activities of daily living including daily hygiene.  The examiner did find depression, but noted that it was not clinically significant.  Lastly, the examiner found the Veteran capable of performing repetitive work, but that he would need frequent breaks.  The Veteran was diagnosed with PTSD and alcohol abuse and assigned a GAF score of 62.

Based on the evidence of record, the Board finds a rating in excess of 50 percent is not warranted for the period prior to September 4, 2012.  In making this determination, the Board finds the evidence of record does not show occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgement, thinking or mood.  The Board also notes the Veteran has been routinely found to have spatial orientation in all spheres, normal speech, behavior and thought processes.  In addition, the January 2011 VA examiner assigned a GAF score of 62, indicating mild symptoms.  More importantly, the Board notes the Veteran did not exhibit the following symptoms associated with a 70 percent rating: suicidal ideation; obsessional rituals; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively; impaired impulse control including periods of violence; spatial disorientation; neglect of personal hygiene; or inability to establish and maintain effective relationships.  

The Board recognizes the Veteran's claim that his symptoms of irritability and angry outbursts warrant a 70 percent rating during this period on appeal; however, the Veteran has not exhibited violent outbursts.  Thus, the Board finds the Veteran's PTSD symptoms taken as a whole more closely approximate occupational and social impairment with reduced reliability and productivity during this period on appeal.  Accordingly, a rating in excess of 50 percent prior to September 4, 2012 is not warranted.

The Board will now address the period on appeal as of September 4, 2012.

A September 4, 2012 VA examiner diagnosed the Veteran with PTSD and unspecified major depression.  The examiner found it possible to attribute each of the Veteran's symptoms to each mental disorder.  The symptoms for PTSD included chronic sleep impairment, edginess, recurrent recollection, suspiciousness, flattened affect and anxiety.  Symptoms related to the Veteran's major depression included crying spells, poor energy, poor concentration, poor sleep, lack of energy and general withdrawal.  The Veteran reported getting up frequently and checking to make sure his doors were secure.  The Veteran was married and reported having a fair relationship with his two grown children.  He also reported being active as a Jehovah's Witness and participating in the church.  The Veteran worked for twenty-four years and retired in 2004.  In addition, the examiner attributed 50 percent of the Veteran's level of occupational and social impairment to PTSD and 50 percent to major depression.  During the examination the Veteran was noted to have appropriate hygiene, and oriented to time, place, person and purpose.  His thinking was noted as "rather slowed" but coherent and relevant.  In addition, his insight and judgment were noted to be fair and his abstract thinking good.  His affect was unhappy, sad, distressed and depressed looking.  Memory was noted as good for remote and recent events.  The Veteran denied hallucinations past or present and further denied any suicidal or homicidal ideation.  Lastly, the examiner noted no obsessive or compulsive features.  Based upon these findings, the examiner found the Veteran's service-connected PTSD more closely approximated occupational and social impairment with reduced reliability and productivity.  

An addendum opinion was obtained in October 2012.  The examiner was asked to opine whether or not the Veteran's PTSD and major depression rendered him unable to secure and maintain substantially gainful employment.  The examiner opined that the Veteran was chronically depressed and poorly motivated, that he continued to focus on his losses and had a defeated attitude.  In addition, the examiner noted substantial health problems causing the Veteran to be tired and cranky.  While the Veteran participated in work at his church, the examiner found him "unreliable and unenthusiastic."  Based on this assessment the examiner opined that it would "be hard for him to find an appropriate and substantial job."  In addition, the examiner opined that if the Veteran did find employment it would be hard for him to maintain it.

The Board finds that the Veteran's symptomology does not warrant a rating higher than 70 percent disabling.  While the examiner determined the Veteran would be unable to secure and maintain substantial gainful employment, it is significant to note that the examiner did not find symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, being a persistent danger to himself or others, spatial disorientation, memory loss, or an inability to perform activities of daily living.  As such, the Veteran, while found to be "unreliable and unenthusiastic," does not meet the criteria for total occupational and social impairment due to the types of symptoms listed in the general rating formula for mental disorders.  

Based upon the foregoing, as of September 4, 2012 the Board finds that the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas.  Thus, a rating in excess of 70 percent is not warranted.

In sum, prior to September 4, 2012, the Board finds the preponderance of the evidence against a rating in excess of 50 percent for PTSD.  Additionally, as of September 4, 2012, the Board finds the preponderance of the evidence against the claim for a rating in excess of 70 percent for PTSD.  Thus, both claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected PTSD was adequately contemplated by the regular schedular rating criteria.  The primary symptoms of the Veteran's service-connected PTSD are depressed mood, anxiety, suspiciousness, hypervigilance, chronic sleep impairment, exaggerated startled affect, disturbances of motivation and mood, poor energy, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's PTSD is currently rated under DC 9411, based upon those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  This is particularly true given that the criteria for evaluating mental disorders specifically contemplate that the symptoms listed in the criteria are examples.  Thus, the Veteran's actual symptoms are expected to be likened, based on factors such as frequency and severity, to the examples in order to determine the proper rating.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran raised a claim for a total disability rating based on individual unemployability (TDIU) which was granted in a November 2012 rating decision.  The Veteran did not appeal that decision.  The Board finds that the issue of entitlement to a TDIU rating is not raised separately in the context of the instant claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating higher than 50 percent for PTSD prior to September 4, 2012, is denied.

Entitlement to a rating higher than 70 percent for PTSD as of September 4, 2012, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


